DETAILED ACTION
Summary 
This Office Action is responsive to applicant submission filed 08/26/2021.
Claims 1, 4-7, 9-10, 12, and 14-16 have been amended; claims 18-20 canceled; and claims 21-23 have been newly added.

Response to Arguments
Applicant’s arguments, see pages 9-15, filed 08/26/2021, with respect to the prior art rejection have been fully considered and are persuasive.  The rejection of claims 1-17 has been withdrawn. 

Allowable Subject Matter
Claims 1-17 and 21-23 allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or fairly suggest, either singularly or in combination thereof, a method for controlling a print quality of a machine readable indicium from a printer, the method comprising each and every one of the following limitations:
Capturing an image of the machine readable indicium;
Evaluating the print quality of the machine readable indicium from the captured image;
Identifying a print quality problem as a result of the evaluating step;
wherein the association data indicates at least one of adjusting a print head temperature in response to a modulation problem in a picket fence orientation or adjusting a print speed in response to a modulation problem in a ladder orientation;
Communicating the prescribed corrective action to a user of the printer;
Causing implementation of the prescribed corrective action such that a next machine readable indicium does not have the print quality problem;
Generating data from controlling the print quality of the machine readable indicium; and 
At least one of:
Updating the association data with the data; and
Collecting and storing the data for use in printing process control.
Independent claims 12 and 21 are allowed for substantially the same reasons as claim 1.
Claims 2-11, 13-17, and 22-23 depend from claims 1, 12, and 21, respectively, and are therefor allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA A GUDORF/           Primary Examiner, Art Unit 2876